Title: From George Washington to James McHenry, 8 July 1796
From: Washington, George
To: McHenry, James


        
          Dear Sir:
          Mount Vernon 8th July 1796.
        
        Having written a great many letters for this day’s Post, and being a good deal fatigued thereby and with the heat of the weather, I shall do no more, at present, than to inform you that your letters of the 2d and 3d instant with the enclosures of the first came perfectly safe, and that my letter to the Secretary of State, of this date, will inform you confidentially of my decision with respect to the recall of Col. M—— and the measures which I am pursuing to provide a Successor.
        I am sorry to hear you have been [un]well, and glad to hear you are better—Keep so—one well day is worth a dozen sick ones. I am Yours always
        
          Go. Washington
        
      